Citation Nr: 1632662	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, prior to May 9, 2007.

3.  Entitlement to a disability rating in excess of 20 percent for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, since May 9, 2007.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, in an April 2012 decision, the Board denied the Veteran's claim for an initial compensable evaluation for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, prior to May 9, 2007, and higher than 20 percent thereafter.  In addition, the issue of entitlement to an initial rating higher than 30 percent for migraine headaches was remanded to the agency of original jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's decision pertaining to the cervical spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board's April 2012 decision with respect to the evaluation of the cervical spine disability, citing inadequate reasons and bases in the Board decision.  

Thereafter, the issues on appeal were remanded in January 2016 in order to obtain the Veteran's VA treatment records and to allow the AOJ to review the statements submitted by the Veteran and her daughter.  This was accomplished and the issues were readjudicated in a February 2016 supplemental statement of the case (SSOC).  

After the issuance of the February 2016 SSOC, the Veteran was afforded a VA examination in February 2016 regarding her migraine disability.  The RO did not readjudicate the issue in a SSOC, but instead issued a rating decision continuing the 30 percent evaluation.  Considering that the RO did adjudicate the issue, although not in the correct type of document, coupled with the fact the Board is awarding a higher 50 percent rating for the Veteran's migraine disability, the Veteran is not prejudiced by the AOJ not issuing a SSOC.  The 50 percent rating is the highest schedular rating available for the migraine disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, VA examinations and the Veteran's statements indicate potential unemployability due to her service-connected disabilities.  See e.g., April 2015 VA spine examination report.  Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record.  The title page has been updated accordingly.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire period of this appeal, the Veteran's cervical strain with arthritis has been manifested by painful motion of the cervical spine with forward flexion that exceeds 15 degrees and without ankylosis; the Veteran's symptoms are contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code 8100 (2015).

2.  For the rating period prior to May 9, 2007, the criteria for a disability rating of 20 percent, but no higher, for cervical strain with arthritis have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  For the rating period beginning May 9, 2007, the criteria for a disability rating in excess of 20 percent for cervical strain with arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA regarding the issues on appeal. 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2005, February 2010, April 2011, and April 2015 regarding her cervical spine disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As addressed in the Court's May 2014 Memorandum decision, the September 2005 and April 2011 VA examination are inadequate.  In this regard, although the September 2005 VA examiner's report concluded that the Veteran's range of motion was normal there was nothing in the examination report indicating the actual degrees of motion of the Veteran's cervical spine or what "normal" range of motion should be.  Moreover, although the April 2011 VA examiner noted that the Veteran experienced "daily pain in the neck and waxing and waning of the pain," the examiner did not discuss whether the Veteran had any additional functional loss and limitation of motion due to pain and flare-ups.

The Board notes that the remaining examination reports of record are adequate.  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Significantly, the Veteran and her representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Rating Analysis for Migraine Headaches

The Veteran maintains that her service-connected migraine disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent disability rating for migraine headaches under Diagnostic Code 8100.  A 30 percent evaluation under this code requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 (2015).

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's migraine disability more nearly approximates the 50 percent rating criteria.

The evidence includes a VA general examination dated in September 2005.  The examiner reviewed the claims file and interviewed the Veteran.  Regarding migraine headaches, the Veteran stated that, during service in the mid-1980s she developed bilateral throbbing headaches with photophobia, phonophobia, and nausea, but no vomiting.  These symptoms were now noted to occur four times a month and were aborted by subcutaneous Imitrex injections.  If she failed to take the Imitrex the headaches were noted to last a full day.  They were relieved by lying in a darkened room for a few hours.  The Veteran also indicated that the Veteran missed, on average, two days a month of work due to the headaches.

The evidence also includes a February 2010 VA examination report where the Veteran was evaluated for migraine headaches.  During the evaluation, the Veteran reported having "severe" migraine-type headaches two to three times a week with positive aura and nausea, but without vomiting.  During these episodes, the Veteran reported that her pain level was a 9 to 10 on a zero to 10 scale.  To relieve her migraine pain, the Veteran reported using a dark quiet area, ice, and rest.  It was also noted that the Veteran was retired, and therefore her migraine disability was "not currently impairing any type of employment but it would if she were working."  The examiner also noted that, "during flare-ups of the headache two to three times a week lasting four hours to three days she is incapacitated for any type of work."

During a following April 2011 VA examination, the Veteran reported tunnel vision, visual distortion, malaise, nausea, photophobia, phonophobia, and irritability associated with her migraine headaches.  These migraines were noted to typically last up to 3 days.  They occurred 1 to 2 times per week and the Veteran stated that she had to leave work early or take breaks once to twice a week.  She also reported that computer screens triggered migraines which had caused an increase in her
migraine frequency over the past year during her accounting classes.  After a review of the claims file and examination of the Veteran, the examiner indicated that the Veteran had prostrating migraines with visual aura occurring 1-2 per week.  These migraines were noted to be "moderately disabling overall."   

In the most recent February 2016 VA examination, the examiner noted that the Veteran experienced headache pain on both sides of the head.  Duration of a typical headache was noted to last less than 1 day.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine.  It was also noted that the Veteran's headaches may have been mildly impairing at times, but this was "overshadowed by more significant neck and shoulder pain per the record."  The Veteran's headaches were not precluding work to date.

The Board has also considered the Veteran's lay statements.  In an April 2013 statement, she reported that, last year (i.e., 2012), she tried to work at a job consisting of four hours a week (two hours on Tuesday and two hours on Thursday).  The Veteran stated that she managed to consistently work on Tuesdays, but was only able to work both days of the week twice in a 12 week period.  The noise level in that job was so loud that she had to quit as the noise triggered her migraines.  She also reported attending classes Monday and Wednesday from 3-5 pm and from 6-8pm, and Friday from 9am to 1pm.  The Veteran indicated that she has missed two out of the three classed due to migraines.  She also stated that she was no longer seeking to obtain a degree, but was only attending classes she was interested in.  She indicated that her employability was limited as she was unable to be around loud noises, buzzing or overhead lights, and bright computer monitors.  The Veteran also indicated that her April 2013 statement had been typed using a black background with olive green font color because typing on a white background with black font was the equivalent of having a flashlight shining in her face.  

The Veteran's daughter (A.B.) also submitted a statement in May 2015 regarding witnessing the Veteran's migraine symptoms.  A.B. indicated that, when her mother was having a migraine, she would be confused and had difficulty comprehending conversation.  A.B. further noted that she had witnessed her mother crying due to the pain she was in as a result of her migraines.  She remembered trying to keep the house quiet and had to help with significant household chores due to her mother's debilitating migraines.  

The Board finds that the Veteran's and her daughter's statements concerning the frequency of the headaches, the severity of the pain produced by the headaches, and the incapacity that she experiences are credible when compared to the other evidence of record.  The Board considers these statements credible and probative, and they are consistent and plausible with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); and Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

After considering the evidence of record, the Board finds that the criteria for a 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 have been more nearly approximated.  The evidence dated within the claim period shows that the Veteran reports having, on average, migraine headaches over once a month.  The Board finds that the evidence shows that these headaches occur frequently, and as a result, have forced the Veteran to miss work and classes for periods of time.  The evidence also shows that the Veteran has periods of confusion and difficulty comprehending conversation during her migraine attacks.  Moreover, the February 2010 VA examiner indicated that the Veteran had "severe" migraine-type headaches two to three times a week with positive aura and nausea.  It was also noted that the Veteran was retired, and therefore her migraine disability was "not currently impairing any type of employment but it would if she were working."  The examiner also noted that, "during flare-ups of the headache two to three times a week lasting four hours to three days she is incapacitated for any type of work."  The Board finds that this evidence supports a finding that the Veteran's migraines are productive of severe economic inadaptability. 

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.  The Veteran is thus entitled to a 50 percent disability rating for the entire rating period on appeal. 

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014).  A 50 percent schedular rating for migraine headaches is granted. 

Concerning the appeal for a schedular rating in excess of 50 percent, Diagnostic Code 8100 does not offer an evaluation in excess of that amount.  38 C.F.R. Part 4 (2015).  Moreover, there are no alternate diagnostic codes that would be appropriate for consideration on the facts of this case.

Rating Analysis for Cervical Spine Disability

The Veteran was initially granted service connection and a noncompensable evaluation in a November 2006 rating decision.  The Veteran filed a notice of disagreement with the rating assigned.  Thereafter, in a November 2008 rating decision, the RO increased the Veteran's rating to 20 percent effective May 9, 2007.  As such, the Board will consider whether a compensable rating is warranted for the period prior to May 9, 2007, and whether a rating in excess of 20 percent is warranted thereafter.  

The Veteran contends that her cervical spine is more disabling than currently evaluated.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The evidence includes a September 2005 VA examination.  During the evaluation, the Veteran reported intermittent episodes of muscle tightness and discomfort mostly on the right side of the neck, which radiated to the right shoulder.  She reported having flare-ups approximately once a month lasting for two days, which was noted to be relieved by stretching, heat, and massage.  She denied having missed work in the last 12 months and had no incapacitating episodes associated with this condition.  Upon physical examination, the Veteran was noted to be nontender to palpation.  Range of motion was tested actively, passively, and against resistance and was normal.  With repetitive motion there was no loss of motion due to pain, weakness, fatigue, or incoordination.  The examiner then indicated that "additional losses due to flare-ups cannot be estimated without resorting to mere speculation."  A diagnosis of cervical spine strain was provided.  

In a May 9, 2007 VA treatment record, the Veteran was noted to have "decreased cervical lordosis."  In a following May 11, 2007 VA treatment record, the Veteran reported severe neck pain after a physical therapy session.  Upon examination, there was some mild left posterior muscle tenderness, but no deformity.  It was also noted that she had "decreased cervical range of motion in all directions."  Specifically range of motion testing measurements were not documented.  

In a February 2010 VA examination report, the Veteran reported neck pain.  She also described a tingling sensation in the bilateral arms and hands.  Her neck pain was aggravated with twisting or turning to look over her shoulder.  Upon physical examination, palpation revealed no spinous process tenderness.  There was right-sided semispinalis trapezius muscle, levator scapula, and rhomboid muscle tenderness.  Range of motion testing showed 40 degrees of flexion, 30 degrees of extension, 55 degrees of right rotation, 60 degrees of left rotation, 25 degrees of right lateral flexion, and 30 degrees of left lateral flexion.  The Veteran was noted to have increased pain, but no change in range of motion on repetitive range of motion testing.  A neurologic examination revealed grossly intact motor and sensory function.  However, the Veteran described generalized dullness of sensation throughout the left upper arm that was not specific to any dermatomal distribution.  There was 5/5 strength with motor testing at C5, C6, and C7 bilaterally.  The examiner diagnosed the Veteran with chronic cervical spine strain with degenerative changes and chronic right trapezius muscle strain.  Further the examiner specifically indicated that the Veteran "would have 10-15 degrees of overall range of motion loss, mild weakness, mild to moderate fatigability, and mild to moderate loss of coordination secondary to repetitive activity painful flare-up episodes."
 
The Veteran was afforded another VA cervical spine examination in April 2011.  The Veteran reported that her neck disability was "about the same as her last compensation and pension examination."  She also stated that the neck pain was usually an aching pain with sometimes some burning associated with it.  The Veteran indicated that she had more than 60 days of self-prescribed bed rest for her neck over the past 2 years.  She also complained about some numbness and tingling that comes and goes in the ulnar 2 fingers of her hands bilaterally.  Upon physical examination, flexion of the neck was noted at 45 degrees without pain, extension was to 20 degrees again without pain.  Rotation of the head and neck to the right
side was to 46 degrees and did not change with repetition.  Rotation to the left was to 55 degrees and did not change with repetition.  Lateral flexion was to16 degrees to the right producing mild discomfort.  Left lateral flexion was to 36 degree with no pain.  Palpation of the neck area revealed no paracervical muscle spasm.  The Veteran also had normal strength and abduction of the fingers against resistance.  After reviewing x-rays, the examiner indicated that the Veteran had of an old compression fracture with some slight straightening of the C-spine.  According to the examiner, this would be expected to produce mild episodes of discomfort of the head and neck with vigorous activity, vigorous flexion and extension movements, or sports activities.  However, this would not be expected to produce daily symptomatology especially of the degree indicated by the Veteran.  It was also noted that there was no evidence of any internal problems with the cervical spine that would be producing any radicular symptoms or problem into the arms and hands.  The examiner noted that the Veteran's EMG testing was negative. 

The Veteran was most recently afforded a VA cervical spine examination in April 2015.  The examiner diagnosed the Veteran with cervical strain and degenerative arthritis of the spine.  During the evaluation, the Veteran reported that her day to day pain was a 5 out of 10, with 10 being the most severe.  She reported that her pain could flare up on average for a total of 3 weeks out of the month.  The examiner noted that the Veteran had brought with her a pain diary to demonstrate her pain levels.  The Veteran stated that "when it flares I have to get out of bed because lying flat is painful.  I sit in a chair and support my neck."  Over the past 12 months, she indicated that she had totally incapacitated for 3 weeks.  It was noted that the Veteran had no true radicular symptoms; the Board finds this significant probative evidence that there is no objective neurological disability.  Range of motion testing showed 25 degrees of flexion, 10 degrees of extension, 10 degrees of right rotation, 20 degrees of left rotation, 30 degrees of right lateral flexion, and 45 degrees of left lateral flexion.  Upon repetitive use testing there was no additional loss of function or motion.  However, the examiner noted that the Veteran had difficulty turning her head to see things.  She adjusted her chair so she did not have to turn her head.  The Veteran also had tender cervical paraspinal muscles.  The examiner indicated that the examination was neither medically consistent nor medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  It was noted that the Veteran gave a very detailed history of loss of function during flare-ups; however, she was not having a flare-up during examination.  It was also noted that the Veteran's localized tenderness and guarding resulted in an abnormal gait or abnormal spinal contour.  A sensory examination showed normal sensation to light touch.  There was no radiculopathy or ankylosis associated with the cervical spine.  Further, the Veteran was noted to have IVDS resulting in episodes of bed rest having a total duration of at least six weeks during the past 12 months.  The examiner indicated that this was based on the Veteran's pain diary documenting the severity of her flare ups.  

Upon review of all the evidence of record, lay and medical, the Board finds that a 20 percent rating is more nearly approximated for the rating period prior to May 9, 2007.  The Board acknowledges that the evidence prior to May 9, 2007 includes the September 2005 VA examination, which showed that range of motion of the cervical spine was normal.  However, the Board finds this VA examination lacks probative value as there was nothing in the examination report indicating the actual degrees of motion of the Veteran's cervical spine or what "normal" range of motion should be.  The examiner then indicated that "additional losses due to flare-ups cannot be estimated without resorting to mere speculation."  While the September 2005 VA examiner acknowledged that the Veteran reported flare-ups that impacted the function of her cervical spine, the examiner provided no opinion or assessment describing the functional impairment caused by the flare-ups.  This lack of analysis concerning flare-ups and functional impairment results in a medical opinion that is insufficient and cannot be used to determine an adequate rating.   Further, May 2007 VA treatment records show that the Veteran had "decreased cervical lordosis" and complained of "severe" neck pain after a physical therapy session.  She also had "decreased cervical range of motion in all directions."  For these reasons, the Board finds that, for the rating period prior to May 9, 2007, the evidence is in equipoise as to whether the Veteran's cervical spine disability more nearly approximates a 20 percent disability rating.  

The Board further finds that, for the entire rating period on appeal, a rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability.  At no point has the Veteran's range of motion of the cervical spine been limited to 15 degrees or less in flexion; this includes when considering all functional loss.  She has also not been found to have ankylosis of the entire cervical spine.  As such, the next higher 30 percent rating has not been more nearly approximated.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Indeed, the report of the April 2015 VA examination, explicitly noted the Veteran's limitation of forward flexion, extension, lateral flexion, and lateral rotation due to pain.  That is, the Board has considered all the lay and medical evidence of record and finds that there is functional range of motion greater than that contemplated by a rating in excess of 20 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, although the Veteran contends that she has frequent flare-ups or incapacitating episodes of neck pain that require bed rest, there is no objective evidence indicating bed rest has been prescribed by a physician so as to warrant consideration under Diagnostic Code 5243 during the entire rating period on appeal.  As indicated above, Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome "that requires bed rest prescribed by a physician and treatment by a physician."  The Veteran has not indicated that her bed rest was prescribed at the direction of a physician.  As such, a higher rating under Diagnostic Code 5243 in excess of 20 percent is not warranted.  

The Board also notes that the Veteran has complained of tingling and numbness in her upper extremities.  However, the evidence does not demonstrate that the Veteran has been diagnosed with left or right upper extremity radiculopathy; as such a separate rating for the left upper extremity is not warranted.  Further, the Veteran's complaints regarding symptoms of the right shoulder have already been contemplated in her currently service-connected right shoulder impingement with tendinitis and chronic right trapezius muscle strain disability.  For these reasons, the Board finds that separate ratings are not warranted. 

For these reasons, the Board finds that a 20 percent rating is warranted for the cervical spine disability for the rating period prior to May 9, 2007.  A rating in excess of 20 percent is not warranted for the entire rating period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's headache disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's headaches are evaluated by rating criteria contemplating the frequency and severity of the headache attacks and any severe economic inadaptability caused by this disability. 

As for the Veteran's cervical spine disability, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's cervical spine disability is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, stiffness, and limitation of motion of her cervical spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected headache or cervical spine disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's headache and cervical spine pain on his occupation and daily life.  In the absence of exceptional factors associated with the headache disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

For the entire appeal period, a 50 percent disability rating for migraine headaches is granted.

For the rating period prior to May 9, 2007, an initial 20 percent rating, but no higher, for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 is granted.

For the rating period beginning May 9, 2007, a disability rating in excess of 20 percent for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 is denied.


REMAND

A review of the record reflects that further development is necessary before the claim for TDIU is adjudicated.  Specifically, it is unclear if the Veteran is still working, and if so, whether that work constitutes marginal employment.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id. 

During the most recent April 2015 VA spine examination, the Veteran reported that she had just started an in-home companion job recently.  It was indicated that she mostly had to walk a dog; however, the Veteran stated that she may have to quit because the dog tugging on her would flare-up her neck disability.  The record also reflects that the Veteran was attending school at some point during the appeal period.  As such, the Board finds that a remand is warranted in order to obtain clarification as to whether the Veteran is currently working and what level of education she has achieved.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU. 

2.  Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding her post-service work history as well as all of her education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3.  Following the above-directed development, and any other development deemed necessary, re-adjudicate the claim for entitlement to TDIU.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


